UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-1310


CARGYLE BROWN SOLOMON,

                Plaintiff - Appellant,

          v.

SHAREESE KESS-LEWIS; RANDOLPH T. LEWIS,

                Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Baltimore.      James K. Bredar, District Judge.
(1:13-cv-02632-JKB)


Submitted:   July 29, 2014                 Decided: July 31, 2014


Before NIEMEYER, WYNN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Cargyle Brown Solomon, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Cargyle    Brown    Solomon    seeks   to   appeal    the    district

court’s orders denying her petition for a writ of habeas corpus

and   denying   her   motion   for   reconsideration.       We    dismiss   the

appeal for lack of jurisdiction because the notice of appeal was

not timely filed.

           Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                    “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”    Bowles v. Russell, 551 U.S. 205, 214 (2007).

           The district court’s order denying reconsideration was

entered on the docket on January 31, 2014.             The notice of appeal

was filed on April 2, 2014.           Because Solomon failed to file a

timely notice of appeal or to obtain an extension or reopening

of the appeal period, we dismiss the appeal.               We deny as moot

Solomon’s motion to transfer.             We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                       DISMISSED



                                      2